MORROW, Presiding Judge.
The offense is robbery; penalty assessed at confinement in the penitentiary for five years.
There is before this court the affidavit of the sheriff of Dallas county to the effect that on the 12th day of June, 1936, the ap*233pellant escaped from the jail of said county and is still at large. Under the provisions of article 824, C.C.P., as amended by Acts 1933, c. 34 (Vernon’s Ann.C.C.P. art. 824), and article 825, C.C.P. such escape deprives this court of jurisdiction of the appeal. It is therefore dismissed.